EXHIBIT CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Perry Douglas West, certify that; (1)Ihave reviewed this quarterly report on Form 10-Q of HighLight Networks,Inc. for the period ended September 30,2009; (2)Basedon my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make thestatements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by thisreport; (3)Basedon my knowledge, the financial statements, and other financial informationincluded in this report, fairly present in all material respects thefinancial condition, results of operations and cash flows of the smallbusiness issuer as of, and for, the periods presented in thisreport; (4)Thesmall business issuer's other certifying officer(s) and I are responsiblefor establishing and maintaining disclosure controls and procedures (asdefined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the smallbusiness issuer and have: a)Designedsuch disclosure controls and procedures, or caused such disclosurecontrols and procedures to be designed under our supervision, to ensurethat material information relating to the small business issuer, includingits consolidated subsidiaries, is made known to us by others within thoseentities, particularly during the period in which his report is beingprepared; b)Evaluatedthe effectiveness of the small business issuer's disclosure controls andprocedures and presented in this report our conclusions about theeffectiveness of the disclosure controls and procedures, as of the end ofthe period covered by this report based on such evaluation; and c)Disclosedin this report any change in the small business issuer's internal controlover financial reporting that occurred during the small business issuer'smost recent fiscal quarter (the small business issuer's fourth quarter inthe case of an annual report) that has materially affected, or isreasonably likely to materially affect, the small business issuer's internal control over financial reporting; and (5)Thesmall business issuer's other certifying officer(s) and I have disclosed,based on our most recent evaluation of the internal control over financialreporting, to the small business issuer's auditors and the audit committeeof small business issuer's board of directors (or persons performing theequivalent functions): a)Allsignificant deficiencies and material weaknesses in the design oroperation of internal control over financial reporting which are reasonably likely to adversely affect the small business issuer's ability to record, process, summarize and report financial information;and b)Anyfraud, whether or not material, that involves management or otheremployees who have a significant role in the small business issuer'sinternal control over financial reporting. Date:November 18, 2009 HightLight Networks, Inc. /s/ Perry Douglas West By:Perry Douglas West Title:ChiefExecutive Officer
